 

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modityed)s mee tad , Page | of 1

UNITED STATES DISTRICT COURT
- SOUTHERN DISTRICT OF CALIFORNIA

United States of America oo . JUDGMENT IN A CRIMINAL CASE
oy, i. | . (For Offenses Committed On or After November 1, 19877)
Alberto Rodriguez-Casillas Case Number: 3:19-mj-24526

Chloe S, Dit) Lyte eee merentoenrenenr sete on

Defendant's Attorney fom | Le
REGISTRATION NO. 91859298 | Gham AD

‘THE DEFENDANT: DEC 6 & 2019
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

 

 

 

 

 

 

 

 

Creer Prete Oe DoRGaT
C] was found guilty to count(s) BOUT HEARN START OF CAL
after a plea of not guilty. “os
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense ‘Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) 1
C The defendant has been found not guilty on count(s)
©) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be -
“imprisoned for a term of:

 
  

 

TIME SERVED iz days

a Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in ~
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and’
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 5, 2019
Date of Imposition of Sentence

Received We \ 0 - i | LU the Lu

HONORABLE F. A. GOSSETT II
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy: ) 3:19-mj-24526

[
